DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 08/12/2022.
2.	The instant application is a national stage entry of PCT/US2018/029939, International Filing Date: 04/27/2018, which claims priority from provisional application 62491572, filed 04/28/2017.
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-17 of group I invention in the reply filed on 8/12/22 is acknowledged.
4.	It is noted that claims 18-21 of group II invention have been canceled by the applicant.
Claim status
5.	In the claim listing of 8/12/22 claims 1 and 4-17 are pending in this application and are under prosecution. Claim 1 is amended to include the limitations of canceled claims 2 and 3. Claims 2-3 and 18-21 are canceled. No new matter has been introduced by the amendments.
Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 10/28/19, 2/19/21 and 5/10/21 are being considered by the examiner. All the cited references have been considered by the examiner.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 4, 6-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi et al (US 8,592, 225, issued Nov. 26, 2013, cited in the previous office action).
	Claim interpretation: The instant specification does not provide a limiting definition for a “system”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the biosensor (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the system is encompassed by claimed structural components.
	Claim 1 is drawn to a system. MPEP 2114 makes it clear that while features of an apparatus (i.e., a system) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art (emphasis underlined by the examiner).
	Claim 1 is drawn to a system comprising a sensing membrane deposited onto a substrate, wherein the sensing membrane includes a single nanopore formed therein; one or more spacers disposed onto an exposed top surface of the sensing membrane; a filter membrane disposed over the one or more spacers and onto the top surface of the sensing membrane, whereby the sensing membrane, the one or more spacers and the filter membrane form a sensing structure and wherein the filter membrane includes a plurality of nanopores formed therein, two chambers configured to host a fluid and fluidly coupled to each other by a fluidic channel, wherein the sensing structure is disposed into fluidic channel and two chambers configured to host a fluid and fluidly coupled to each other by a fluidic channel, wherein the sensing structure is disposed into fluidic channel
	Claim 12 is drawn to a sensing structure for controlling translocation of a target molecule through a nanopore, comprising: a sensing membrane with a single nanopore formed therein; one or more spacers disposed onto a surface of the sensing membrane; and a filter membrane disposed over the one or more spacers and onto the surface of the sensing membrane, wherein the filter membrane includes a plurality of nanopores formed therein and the one or spacers are sized such that the filter membrane is separated from the sensing membrane by a distance on the order of contour length of the target molecule.
	The components of the system of claims 1 and 12 are underlined by the examiner.
With regard to the preamble of claims 1 and 12,  MPEP 2111.02, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language in the preamble merely set forth the intended use or purpose of the claimed components but do not limit the scope of the claims.
Regarding the system of claim 1 Ronaghi teaches a nanopore device comprising a silicon wafer support and a silicon nitride layer 14 and gold sputtering layer and further comprising pore 18 (Figs. 1A, 1B and 6 and their associated descriptions in the text).
	
    PNG
    media_image1.png
    289
    770
    media_image1.png
    Greyscale

	Ronaghi also teaches a nanoporous filter (as shown in the right panel above) having pore sizes between 10-15 nm employed as filter to further enhance the performance of the present nanopore devices (column 10, Filter section). Ronaghi further teaches the nanopore device comprise chambers having electrodes on either side of the nanopore (Abstract).
	Regarding a sensing structure of claim 12, Ronaghi teaches a nanopore device comprising a silicon wafer support and a silicon nitride layer 14 and gold sputtering layer and further comprising pore 18 (Figs. 1A, 1B and 6 and their associated descriptions in the text). Ronaghi also teaches a nanoporous filter (as shown in the right panel above) having pore sizes between 10-15 nm employed as filter to further enhance the performance of the present nanopore devices (column 10, Filter section). Ronaghi further teaches the nanopore device comprise chambers having electrodes on either side of the nanopore (Abstract).
With regard to the limitation of “the filter membrane is separated from the sensing membrane by a distance on the order of contour length of the target molecule and the average size of a nanopore in the plurality of nanopores formed in the filter membrane is less than twice the radius of gyration of the target molecule” of claim 1, Ronaghi teaches channel clogging is one of the major issues in nanopore based devices caused by non-specific adsorption of molecules to the pore. As shown in FIG. 6, a nanoporous silicon oxide film to be employed as filters can be used to further enhance the performance of the present nanopore devices (column 10, paragraph 2). 
The artisan would recognize that the limitation of the filter membrane being separated from the sensing membrane by a distance on the order of contour length of the target molecule and the average size of a nanopore in the plurality of nanopores formed in the filter membrane is less than twice the radius of gyration of the target molecule amounts to routine optimization to further enhance the performance of the nanopore device as desired by Ronaghi.
Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to solve the issue of enhancing the performance of the present nanopore devices by filtering out non-specific adsorption. The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided separation of filter membrane by sufficient distance with reasonable expectation of success.  Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   
	Regarding claim 12 , the limitation of the filter membrane is separated from the sensing membrane by a distance on the order of contour length of the target molecule amounts to obvious to try as discussed above as it relates to instant claim 1.
	Regarding dependent claims 4 and 13, Ronaghi teaches porous membrane  comprises pore size of 100 nm (column 4, lines 17-23) and nanopore size of 20 nm (column 4, lines 41-44), which meets the limitation of the filter membrane is configured to exhibit electrical resistance lower than the electrical resistance exhibited by the sensing membrane due to larger pore size of the filter membrane.
	Regarding claims 6-7, Ronaghi teaches silicon nitride (i.e., sensing membrane), which is dielectric and the membrane is two dimensional.

Allowable Subject Matter
10.	Claims 5, 8-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chan et al (WO 02/099398, published 12/12/2002) discloses a schematic illustration of one embodiment of the apparatus of the invention is presented in FIG. 1. Detection zones 101 and 102 are separated by a distance represented as D 1. The corresponding time-correlated signal amplitude profiles 106 and 107 shown in FIG. 2 are temporally separated by the time the polymer (105) takes to travel the distance D 1 between the detection zones. As the polymer passes each detection (pg. 10, last paragraph).
Conclusion
12.	1, 4, 6-7 and 12-13 are rejected. Claims 5, 8-11 and 14-17 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634